 
Exhibit 10.1

TRANSITION AGREEMENT WITH GENERAL RELEASE
AND INDEPENDENT CONTRACTOR CONSULTANT ENGAGEMENT


This Transition Agreement with General Release and Independent Contractor
Consultant Engagement (this “Agreement”) is entered into by and between 1st
Mariner Bancorp and 1st Mariner Bank (jointly and/or individually, “1st Mariner”
or the “Bank”), as the party of the first part, and Joseph A. Cicero (“Cicero”),
as the party of the second part (collectively, the “Parties”), for the purpose
of setting forth mutual promises regarding Cicero’s leaving 1st Mariner
employment  for retirement and to resolve any and all potential and/or actual
disputes and issues that Cicero may have with respect to 1st Mariner.  In
consideration of the mutual undertakings and agreements set forth herein, as
well as other good and valuable consideration, the receipt and adequacy of which
is hereby acknowledged, 1st Mariner and Cicero agree as follows:


1.           Termination of Employment and Subsequent Independent Contractor
Consulting Agreement.


1.1.           By mutual agreement of the Parties, Cicero’s employment with 1st
Mariner Bancorp, 1st Mariner Bank and any and all of their affiliates shall
terminate on, and his last day of active employment shall be, May 22, 2009.  Any
disability or long term care insurance enjoyed by Cicero as an employee will
terminate on May 22, 2009. The termination, continuation and/or conversion of
any life insurance benefits enjoyed by Cicero as an employee shall be governed
by the terms of such benefit plans. Any health insurance benefit coverage Cicero
and/or his covered dependents had shall terminate on May 31, 2009.  Cicero and
his dependents will be financially responsible for any health insurance
continuation or conversion coverage after May 31, 2009, except as specifically
provided for otherwise below.


1.2.           However, after four (4) copies of this Agreement signed by Cicero
have been returned to and received by Lorraine Ash, Bank Vice President of Human
Resources, and upon this Agreement becoming effective as provided by Paragraph 4
below, Cicero shall be engaged in a consulting status with 1st Mariner through
December 31,  2009, during which time Cicero will be an independent contractor
and will be entitled to receive and retain fees provided by Paragraph 2.1 below
for the performance of his consultant obligations pursuant to this
Paragraph.  It is anticipated that Cicero shall focus his consulting efforts on
1st Mariner’s regulatory relations as the Bank works to maintain compliance with
various regulatory matters.  Nevertheless, Cicero shall perform any other
additional duties that 1st Mariner may assign to him from time to time.  During
this consulting  period, Cicero will  provide his full and complete cooperation
to 1st Mariner; hold himself reasonably available, for up to an average of 40
hours per month, at times to be determined by the Bank; respond competently and
effectively with information, counsel and advice, to requests for such from 1st
Mariner’s representatives  and devote his time, attention, skill and energy to
the professional performance of such duties as are requested of him by 1st
Mariner or its officers.  Furthermore, Cicero agrees that to perform these
consulting duties, he will come to 1st Mariner’s offices when requested by 1st
Mariner on an as needed basis; be available by telephone and e-mail to 1st
Mariner representatives on the same basis; and/or from time to time, attend
meetings or activities at 1st Mariner’s offices or elsewhere, upon 1st Mariner’s
request.


1.3.           Assuming Cicero works for the Bank through May 22, 2009, Cicero
will receive his regular salary at the level last received as an employee, pro
rata, less lawful deductions, including for state and federal withholding and
employment taxes, through that date.  Cicero expressly acknowledges that he is
not eligible to receive any further employment compensation, and that when he
has received the payment for the aforementioned regular salary, he will have
received all monies owed to him from 1st Mariner for any type of employment
compensation, including, without limitation, for any leave benefits, or for any
salary, bonuses, commissions or incentive pay.


1.4.           Cicero shall resign any and all positions that he holds on any
boards of directors, including any committees thereof, of 1st Mariner Bancorp
and any of its subsidiaries or affiliates, effective immediately.  Cicero shall
accomplish such resignations by submitting a written letter of resignation to
each board of which he is a director concurrently with his execution of this
Agreement, stating clearly his intent to resign effective immediately.  Cicero
acknowledges that he received no compensation for serving on any such boards of
directors or their committees, and thus, he is owed no compensation or other
moneys related to his service thereon.  Moreover, Cicero covenants and agrees
that he will not, at any time hereafter, hold or attempt to hold a position on
any boards of directors, including any committees thereof, of 1st Mariner
Bancorp or any of its subsidiaries or affiliates.


1.5.           Cicero covenants and agrees that he shall not, at any time
hereafter, whether as a proprietor, stockholder, partner, officer, director,
employee, consultant or in any other manner or capacity whatsoever (other than
as the holder of not more than one percent (1%) of the total outstanding stock
of a publicly-held company), become interested in,  provide assistance or
support to, or otherwise become associated with, any individual, enterprise,
entity, business venture or any combination of such, that has purchased or
obtained beneficial ownership of or over or is planning or attempting to
purchase or obtain beneficial ownership of or over, individually or as part of a
group, a Controlling Interest in the outstanding stock of 1st Mariner Bancorp or
any of its subsidiaries or affiliates.  Any individual, enterprise, entity,
business venture or any combination of such will be deemed part of such a group
to the extent there is a formal or informal agreement to act together for the
purpose of acquiring, holding, voting or disposing of the stock of 1st Mariner
Bancorp or any of its subsidiaries or affiliates.
 
 
Page 1 of 6

--------------------------------------------------------------------------------

 

For the purposes of this Agreement, a “Controlling Interest” shall be defined,
for 1st Mariner Bancorp and each of its subsidiaries or affiliates, as five
percent (5%) beneficial ownership in the outstanding stock of the entity or, to
the extent the entity is publicly held, the lesser of a five percent (5%)
beneficial ownership in the outstanding stock of the entity or a level of
beneficial ownership that would subject Cicero or any enterprise, entity,
business venture or any combination of such with which Cicero is associated,
either individually or as a member of a group, to the beneficial ownership
reporting requirements of the Securities Exchange Act of 1934.


In the event Cicero becomes associated with any individual, enterprise, entity,
business venture or any combination of such which thereafter purchases or
obtains beneficial ownership of or over, or attempts to purchase or obtain
beneficial ownership of or over such a Controlling Interest in such stock,
individually or as part of a group, Cicero shall immediately terminate his
involvement with and otherwise divest himself of all interest in the activities
of that individual, enterprise, entity, venture or combination
thereof.  Moreover, Cicero covenants and agrees that he shall not, at any time
hereafter, directly or indirectly, obtain a beneficial ownership (as defined by
Rule 13d-3(a) promulgated under the Securities Exchange Act of 1934) in more
than five percent (5%) of the outstanding stock in 1st Mariner Bancorp or any of
its subsidiaries or affiliates.


In addition, Cicero covenants and agrees that he shall not, at any time
hereafter, directly or indirectly, whether as a proprietor, stockholder,
partner, officer, director, employee, consultant or in any other manner or
capacity whatsoever, take any actions, regardless of Cicero’s beneficial
ownership in 1st Mariner Bancorp outstanding stock or any of its subsidiaries or
affiliates, having the purpose or effect of changing or influencing the control
of 1st Mariner Bancorp or any of its subsidiaries or affiliates.  In the event
Cicero becomes associated with any individual, enterprise, entity, business
venture or any combination of such which thereafter takes any action having the
purpose or effect of changing or influencing the control of 1st Mariner Bancorp
or any of its subsidiaries or affiliates, individually or as a group, Cicero
shall immediately terminate his involvement with and otherwise divest himself of
all interest in the activities of that individual, enterprise, entity, venture
or combination thereof.


2.           Independent Consultant Compensation and Transition Payments.


2.1.           After four (4) copies of this Agreement signed by Cicero have
been returned to and received by Lorraine Ash, Bank Vice President of Human
Resources, and upon this Agreement becoming effective as provided in Paragraph 4
below, and so long as Cicero complies with the terms of this Agreement, 1st
Mariner shall pay to Cicero, as compensation for his independent contractor
consultant services, for the period beginning on May 23, 2009 through December
31, 2009, a fee in an amount equal to a proportionate share of his regular
salary last received as an active employee for that period, prorated over and
paid on a bi-weekly basis during that period.  Cicero shall be responsible for
paying all taxes due on such consulting payments, for which he shall receive a
1099 form from the Bank.  To the extent that any taxes may be due on such
consulting payments, Cicero agrees to indemnify and hold 1st Mariner harmless
from any tax, interest or penalties resulting from the consulting payments or
from any failure of Cicero and/or the Bank to make any payment of tax, interest
or penalties.


2.2.           As further consideration for Cicero’s execution of and continued
compliance with this Agreement, but only after it becomes effective, Cicero
shall receive, in addition to the foregoing independent contractor engagement,
transition payments equal to four and one-half (4½) months of his regular salary
last received as an active employee, which shall be paid in accordance with the
following terms of this Paragraph.  For each of the two months January and
February, 2010, Cicero shall receive payments equal to a pro-rated monthly
portion of his regular salary last received as an active employee.  On or before
March 15, 2010, Cicero shall receive an additional lump sum payment equal to two
and one-half (2½) months of his regular salary last received as an active
employee.  Lawful deductions shall be made from the foregoing transition
payments, including for withholding and employment taxes, as was done when
Cicero was an active employee.


2.3.           1st Mariner shall make the independent contractor consultant
services payments and the transition payments to Cicero by personally delivering
checks to him or by mailing these checks to him at his last address provided to
1st Mariner or at such other address subsequently provided by Cicero to 1st
Mariner in writing.


2.4.           Cicero’s coverage under the Company’s health insurance benefit
plans will terminate on May 31, 2009.  However, as further consideration for
Cicero’s execution of and continued compliance with this Agreement after it
becomes effective, 1st Mariner will continue to periodically pay its portion of
health insurance premiums for 1st Mariner’s health insurance coverages last in
effect for Cicero, his spouse and any other dependents, as if Cicero were an
active employee, for the period through December 31, 2009, but only so long as:
(1) Cicero, his spouse and/or his other dependents elect continuation of health
insurance coverage under the Consolidated Omnibus Budget Reconciliation Act of
1985 (“COBRA”) and are otherwise eligible for such continuation pursuant to
COBRA, (2) 1st Mariner continues to provide such benefits to its employees, (3)
Cicero remains current in making co-payments for the COBRA coverage(s) elected
by him and/or his dependents as is required of active employees, and (4) Cicero
is entitled to receive or retain payments made pursuant to this Paragraph 2 and
all its subparts.  The Bank will deduct from Cicero’s consultant engagement
payments made pursuant to this Paragraph 2 the portion of health benefit
insurance premiums for which Cicero was last responsible as an active employee
for those coverages.  If not disqualified for health benefit continuation
because of being covered by other group health insurance that would disqualify
them by the end of December 31, 2009, or because of any other reason, Cicero,
his spouse and/or any other dependents shall have the opportunity to continue to
exercise their COBRA rights to continue coverage under 1st Mariner’s health
insurance plan completely at their own expense for the balance of the COBRA
period after December 31, 2009.

 
Page 2 of 6

--------------------------------------------------------------------------------

 


2.5.           Cicero and 1st Mariner expressly acknowledge that Cicero will not
continue to accrue vacation leave, sick leave or any other leave benefits after
May 22, 2009.


2.6.           Cicero acknowledges that in the absence of this Agreement, he
would not be entitled to any payment made pursuant to this Paragraph 2, to him
or on his behalf as a right incident to his employment and/or termination of
employment, and that only because of his entering into this Agreement and his
continued compliance with its provisions is he entitled to receive and retain
this consideration.  Cicero acknowledges and understands that 1st Mariner makes
no representations or warranties as to the tax consequences of any compensation
or benefits provided under this Agreement (including, without limitation, under
any section of the Internal Revenue Code).  Cicero is solely responsible for any
and all income, excise or other taxes imposed on him with respect to any and all
such compensation or other benefits.


3.           General Release.


3.1.           In consideration of the payments made under and promises set
forth in this Agreement to or for the benefit of Cicero, Cicero, on behalf of
himself and his heirs, executors, personal representatives, administrators,
assigns, attorneys and representatives, hereby irrevocably and unconditionally
releases, waives and forever discharges 1st Mariner Bancorp, 1st Mariner Bank,
all of their past, present and future parent, subsidiary and affiliated
entities, and all owners, shareholders, officers, directors, employees,
representatives, agents and attorneys of any of the foregoing, and of all of
their successors and assigns (hereafter collectively and/or individually the
“Releasees”), from any and all claims, agreements, rights, causes of action,
suits, demands, damages, or liabilities of any nature whatsoever (collectively,
referred to as “claims”) arising, occurring or existing at law or in equity at
any time prior to the effective date of this Agreement, whether or not known or
claimed as of the effective date of this Agreement.  Cicero understands that
this General Release is intended to and does waive and release:


(i)           Any and all claims arising from or relating to Cicero’s employment
with and/or the termination of his employment with 1st Mariner and/or the
Releasees, any and all claims for breach of its or their policies, rules,
regulations, or handbooks or for breach of express or implied contracts or
express or implied covenants of good faith, and any and all claims for wrongful
discharge, defamation, invasion of privacy, fraud, negligent misrepresentation,
violation of public policy, retaliation, mental distress or any other personal
injury;


(ii)           Any and all claims for back pay, front pay, or for any kind of
compensatory, special or consequential damages, punitive or liquidated damages,
attorneys’ fees, costs, disbursements or expenses of any kind whatsoever,
including any and all claims for failure to pay in whole or part any
compensation or benefits, including vacation pay and severance pay;


(iii)           Any and all claims arising under federal, state or local
constitutions, laws, rules or regulations or court decision common law,
including that which relates to prohibiting employment discrimination based upon
age, race, color, sex, religion, handicap or disability, national origin or any
other protected category or characteristic, including but not limited to any and
all claims arising under the federal Age Discrimination in Employment Act
(“ADEA”), as amended, the Civil Rights Act of 1866, the Civil Rights Act of
1964, as amended, the Civil Rights Act of 1991, the Older Workers Benefit
Protection Act of 1990, 42 USC Sections 1981, 1983 and 1985, the Rehabilitation
Act of 1973, the Family and Medical Leave Act, the Consolidated Omnibus Budget
Reconciliation Act of 1985, the Employee Retirement Income Security Act, the
Fair Labor Standards Act, the National Labor Relations Act, as amended, the
Equal Pay Act, the Americans with Disabilities Act, the Health Insurance
Portability and Accountability Act of 1996, the Uniformed Services Employment
and Reemployment Rights Act, the False Claims Act, Article 49B  of the Annotated
Code of Maryland, the Baltimore City Code, and/or under any other federal, state
or local human rights, civil rights, employment discrimination or
employment-related statute, or regulation; and

 
Page 3 of 6

--------------------------------------------------------------------------------

 


(iv)           Any and all other claims of any kind whatsoever that Cicero has
or may have against 1st Mariner and/or any or all of the other Releasees as of
the effective date of this Agreement -- whether he knows about them or not.


3.2.           Cicero expressly understands and acknowledges that it is possible
that unknown losses or claims exist or that present losses may have been
underestimated in amount or severity, and he explicitly took that into account
in determining the amount of consideration to be paid for the giving of his
General Release in this Paragraph 3 and entering into this Agreement, and a
portion of said consideration, having been bargained for between the Parties
with the knowledge of the possibility of such unknown claims, was given in
exchange for a full accord, satisfaction and discharge of all such claims.


3.3.           The General Release in this Paragraph 3 does not (i) apply to any
rights or claims under the ADEA that may arise after the date this Agreement is
executed, (ii) apply to any rights or claims arising under any retirement or
pension plan in which Cicero participated during his 1st Mariner employment, or
(iii) preclude Cicero from filing a lawsuit for the purpose of enforcing his
contractual rights under this Agreement or his rights under law not waived by
this Agreement.


4.           Waiver of Age Discrimination Claims.


4.1.           The General Release set forth above at Paragraph 3 includes
claims under the Age Discrimination in Employment Act of 1967 (the
“ADEA”).  This means that Cicero waives any right to bring a lawsuit alleging
age discrimination or to participate in the settlement or remedy of any action
brought under the ADEA by any other individual or by the Equal Employment
Opportunity Commission, the agency that enforces the ADEA, with regard to any
act or omission that occurred prior to the effective date of this Agreement, for
any monetary or personal relief.


4.2.           Cicero is advised to consult with an attorney of his own choosing
to review this Agreement and its Release, as it pertains to waiving any claims
of age discrimination, before signing the Agreement.  Cicero is provided
twenty-one (21) days from the date he receives this Agreement within which to
execute the Agreement.


4.3.           Cicero may revoke this Agreement at any time during a period of
seven (7) calendar days after his execution of this Agreement (the “revocation
period”).  Notice of revocation shall be given to 1st Mariner in writing,
delivered to Lorraine Ash, Bank Vice President of Human Resources, on behalf of
1st Mariner, within said seven (7) day revocation period.  This Agreement shall
become effective automatically upon the expiration of the revocation period if
Cicero has not revoked this Agreement in this fashion.  The “effective date” of
this Agreement shall be the date on which the revocation period expires,
provided that there has been no revocation in the form described above during
said period.  If Cicero does revoke this Agreement, all of 1st Mariner’s
obligations under Paragraph 2 above shall become null and void.  Cicero
acknowledges that the waiver of his claims under Paragraph 3 above is completely
voluntary and not the result of any duress or coercion.
 
 
Page 4 of 6

--------------------------------------------------------------------------------

 

5.           Non-Admissions, Confidentiality and Non-Disparagement.


5.1.           The Parties hereto acknowledge that this Agreement does not
constitute an admission by 1st Mariner and/or any of the Releasees of any
unlawful or tortious action or any violation of any contract or any federal,
state or local law, by court decision, statute, regulation or constitution; nor
does any statement made or action taken by or on behalf of 1st Mariner in
connection with this Agreement constitute such an admission.


5.2.           Cicero covenants and agrees that the fact and/or terms of this
Agreement, as well as any discussions between the Parties concerning this
Agreement or its terms, are to be held confidential by him, his agents and any
person to whom he is permitted to make a disclosure pursuant to subsection (iv)
below, and that neither he nor any other such person will disclose any such
information to any person or entity that is not a Party to this Agreement,
except (i) as necessary, with regard to a proceeding for enforcement of this
Agreement, (ii) pursuant to a properly issued summons, subpoena or court order,
(iii) as required by state or federal law, and (iv) Cicero may disclose and
discuss such information with his immediate family, accountants, attorneys and
income tax return preparers.  Before Cicero makes any disclosure permitted by
subsection (iv) above, he shall inform the person to whom disclosure is to be
made of this confidentiality provision, obtain the person’s agreement to be
bound by the confidentiality obligations under the terms of this Agreement as a
condition of receiving such disclosure, and instruct such person that any breach
of confidentiality by such person will constitute a material violation of this
Agreement attributable to Cicero.


5.3.           Cicero agrees that he will not make, nor cause to be made, any
public statements, disclosure or publications (other than to the extent
necessary in an employment application process) which relate in any way,
directly or indirectly, to his cessation of employment with 1st Mariner without
express prior approval of the Chairman of the Board of 1st Mariner.  Cicero
further agrees that he will not make, nor cause to be made, any public
statement, disclosures or publications which portray unfavorably, reflects
adversely on or are derogatory or inimical to the best interests of 1st Mariner,
its subsidiaries, parent or affiliated entities, owners, directors, officers,
employees or agents, past, present and future.


6.           Proprietary Information and Property Return.


6.1.           Cicero acknowledges and agrees that all information, whether or
not in writing, of a trade secret, confidential or proprietary nature,
concerning the business, business relationships, technical affairs, financial
affairs, or strategies/plans of the Bank or its customers or business associates
(collectively “Proprietary Information”) is and shall be exclusive property of
the Bank and/or its customers or business associates.  Cicero further
understands and acknowledges that despite the termination of his employment
relationship with the Bank, he has a continuing legal obligation not to
disclose, and not to use, directly or indirectly, any such Proprietary
Information owned by the Bank, its customers or business associates, except in
connection with and as required and permitted for his performing consulting
services for 1st Mariner under this Agreement.


6.2.           Cicero agrees that he shall promptly return to 1st Mariner, in a
complete, organized and useable fashion and without any destruction or
deletions, all of 1st Mariner’s property, files and materials, and all
Proprietary Information of 1st Mariner, its customers and business associates in
his possession or subject to his control.   Cicero expressly agrees that after
May 22, 2009, he will no longer, either directly or indirectly, access or
attempt to access the 1st Mariner computer network, server or any 1st Mariner
database from any location, except in connection with and as required and
permitted for his performing consulting services for 1st Mariner under this
Agreement.  Cicero further agrees that during the period from May 23, 2009
through March 15, 2010, he will provide his full cooperation to the Bank, and
hold himself reasonable available to respond to requests for information from
Bank officers and employees.


7.           Non-Competition and Non-Solicitation.


7.1.           Cicero covenants that he shall not, at any time before May 22,
2010, in any Prohibited Territory, whether as a proprietor, stockholder,
partner, officer, director, employee, consultant or in any other manner or
capacity whatsoever (other than as the holder of not more than one percent (1%)
of the total outstanding stock of a publicly-held company), engage in any
business or assist any business that is in competition with 1st Mariner for its
existing or potential customer or client base in any line of business in which
1st Mariner is engaged or has substantive plans to engage as of May 22,
2009.  For the purposes of this Agreement, the term “Prohibited Territory” shall
mean any location within a fifty (50) mile radius of 1st Mariner’s main offices
at 1501 S. Clinton Street, Baltimore, MD 21224, or within a ten (10) mile radius
of any branch or other office of 1st Mariner.


 
Page 5 of 6

--------------------------------------------------------------------------------

 

7.2.           Cicero covenants that he shall not, at any time before May 22,
2011, on his own behalf or on behalf of any other business or entity, or
otherwise for any or no reason, solicit, entice or encourage any customers,
clients, contractors or vendors of 1st Mariner to cease doing business with 1st
Mariner, to decrease the amount of their business with 1st Mariner, or to
otherwise alter their business relationship with 1st Mariner in any way that is
detrimental to 1st Mariner.


7.3.           Cicero covenants that he shall not, at any time before May 22,
2011, on his own behalf or on behalf of any other business or entity, or
otherwise for any or no reason, solicit, entice or encourage any employee of 1st
Mariner to leave 1st Mariner’s employ, nor shall he employ any such employees of
1st Mariner or encourage them to take any other employment.


8.           Miscellaneous Provisions.


8.1.           This Agreement embodies the entire agreement between 1st Mariner
and Cicero and fully supersedes any and all prior agreements or understandings
between the Parties pertaining to the subject matter hereof, except as
specifically provided to the contrary herein.


8.2.           Each Party waives its/his right to a trial by jury in any
proceeding brought with respect to this Agreement or any right or obligation
hereunder or any matter covered by this Agreement.  The Parties understand that
by giving up their right to a jury trial by this Paragraph, they are not giving
up their right to make a legal claim against the other Party with respect to
matters concerning this Agreement; they are only giving up their right to have a
jury decide that claim.


8.3.           The provisions of this Agreement shall inure to the benefit of
the Parties, their successors and assigns, and shall be binding upon the Parties
and their heirs, executors, administrators, successors and assigns.


8.4.           Should any provision of this Agreement be invalid or
unenforceable, in whole or in part, then such provision shall be deemed to be
modified or restricted only to the extent and in an amount necessary to render
the same valid and enforceable, or shall be deemed excised from this Agreement,
as the case may require, and this Agreement shall be construed and enforced to
the maximum extent permitted by law, as if such provision had been originally
incorporated herein as so modified or restricted or as if such provision had not
been incorporated herein, as the case may be.


The Parties have executed this Agreement on the date set forth next to each
Party’s signature.






/s/ Joseph A. Cicero
5/20/09
       
Joseph A. Cicero
Date
                   
1st Mariner Bancorp
   
1st Mariner Bank
                           
By: /s/ Mark A. Keidel
5/20/09
 
By: /s/ Loraine Ash
5/20/09
 
       (Signature)
Date
 
       (Signature)
Date
                          Mark A. Keidel
SVP/CFO
 
Loraine Ash, VP – Human Resources
   
(Printed Name and Title)
   
(Printed Name and Title)
   


 
Page 6 of 6

--------------------------------------------------------------------------------

 
